\50H-W
                                ELECTRONIC RECORD




COA #      07-13-00084-CR                        OFFENSE:        DWI


           Emily Kay Smirl v. The State of
STYLE:     Texas                                 COUNTY:         Randall

                       REVERSED AND
COA DISPOSITION:       REMANDED                  TRIAL COURT: County Court at Law No 1


DATE: 10/13/2014                   Publish: NO   TC CASE #:      2012-0017-1




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   Emily Kay Smirl v. The State of Texas

         £f-atr?fi                    Petition
                                                      CCA#:

                                                      CCA Disposition:
                                                                        jyo*-/?
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:        ^
DATE:       011litMl?                                 SIGNED:                      PC:

JUDGE:          /^ (jAA#tU                            PUBLISH:                     DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD